Exhibit 10.8 ENVISION SOLAR INTERNATIONAL, INC. SECURED BRIDGE NOTE Original Issue Date:November 12, 2008 $591,770.83 THIS NOTE is the duly authorized and validly issued Secured Bridge Note of ENVISION SOLAR INTERNATIONAL, INC., a California corporation (the “Company”), having its principal place of business at 4225 Executive Square, Suite 1000, San Diego, CA 92037, designated as itsSecured Bridge Note (this “Note”). FOR VALUE RECEIVED, the Company promises to pay to GEMINI MASTER FUND, LTD. or its registered assigns (the “Holder”) the sum of Five-Hundred Ninety-One Thousand Seven-Hundred Seventy Dollars and Eighty-Three Cents (US$591,770.83) on the date (the “Maturity Date”) which is the earlier of (a) five (5) months following the Original Issue Date hereof or (b) the occurrence of any Fundamental Transaction (as defined below), provided that upon or prior to such maturity hereof the Holder shall have the right to exchange this Note and the amount due hereunder in whole or in part for securities being issued in a Reverse Merger Financing (as defined in the Purchase Agreement) in accordance with the terms set forth in Section 4.7 of the Purchase Agreement.(For clarification, if so elected by the Holder, this Note shall remain outstanding until and to the extent exchanged pursuant to Section 4.7 of the Purchase Agreement.) The Company’s and its Subsidiaries’ obligations under this Note and the other Transaction Documents are secured by the Collateral (as defined in the Security Agreement) pursuant to the terms of the Security Documents and the obligations under this Note are guaranteed by the Company’s Subsidiaries pursuant to the Subsidiary Guarantee. This Note is subject to the following additional provisions: Section 1.Definitions.For the purposes hereof, in addition to the terms defined elsewhere in this Note (a) initially capitalized terms used herein and not otherwise defined herein shall have the meanings set forth in the Purchase Agreement and (b) the following terms shall have the following meanings: “Bankruptcy Event” means any of the following events: (a) the Company or any Significant Subsidiary (as defined in Rule 1-02(w) of Regulation S-X) thereof commences a case or other proceeding under any bankruptcy, reorganization, arrangement, adjustment of debt, relief of debtors, dissolution, insolvency or liquidation or similar law of any jurisdiction relating to the Company or any Significant Subsidiary thereof; (b) there is commenced against the Company or any Significant Subsidiary thereof any such case or proceeding that is not dismissed within 60 days after commencement; (c) the Company or any Significant Subsidiary thereof is adjudicated insolvent or bankrupt or any order of relief or other order approving any such case or proceeding is entered; (d) the Company or any Significant Subsidiary thereof suffers any appointment of any custodian or the like for it or any substantial part of its property that is not discharged or stayed within 60 calendar days after such appointment; (e) the Company or any Significant Subsidiary thereof makes a general assignment for the benefit of creditors; (f) the Company or any Significant Subsidiary thereof calls a meeting of its creditors with a view to arranging a composition, adjustment or restructuring of its debts; or (g) the Company or any Significant Subsidiary thereof, by any act or failure to act, expressly indicates its consent to, approval of or acquiescence in any of the foregoing or takes any corporate or other action for the purpose of effecting any of the foregoing. 1 “Business Day” means any day except any Saturday, any Sunday, any day which shall be a federal legal holiday in the United States or any day on which banking institutions in the State of New York are authorized or required by law or other governmental action to close. “Event of Default” shall have the meaning set forth in Section 6. “Fundamental Transaction” means (a) the Company enters into any Reverse Merger Transaction, (b) the Company effects any merger or consolidation of the Company with or into another Person, (c) the Company effects any sale of all or substantially all of its assets in one transaction or a series of related transactions,(d) an acquisition of effective control (whether through legal or beneficial ownership of capital stock of the Company, by contract or otherwise) of in excess of 50% of the voting securities of the Company or its Subsidiaries comprising a majority of the Company’s assets, (e) any tender offer or exchange offer (whether by the Company or another Person) is completed pursuant to which holders of common stock of the Company are permitted to tender or exchange their shares for other securities, cash or property, or (f) the Company effects any reclassification of its common stock or any compulsory share exchange pursuant to which the common stock is effectively converted into or exchanged for other securities, cash or property. For purposes hereof the assets of the Company shall include the assets of the Company together with its Subsidiaries. “Late Fees” shall have the meaning set forth in Section 2. “Mandatory Default Amount” means the sum of (i) 115% of the outstanding amount of this Note, plus 100% of accrued and unpaid interest hereon, including all Late Fees, and (ii) all other amounts, costs, expenses and liquidated damages due in respect of this Note. “New York Courts” shall have the meaning set forth in Section 7(d). “Original Issue Date” means the date of the issuance of this Note, regardless of any transfers of this Note and regardless of the number of instruments which may be issued to evidence this Note. “Permitted Indebtedness” means (a) the indebtedness evidenced by the Note, (b) the Indebtedness existing on the Closing Date which is set forth on Schedule 3.1(v) attached to the Purchase Agreement, provided that the terms of any such Indebtedness have not been changed from the terms existing on the Closing Date, (c) lease obligations and purchase money indebtedness of up to $100,000, in the aggregate, incurred in connection with the acquisition of capital assets and lease obligations with respect to newly acquired or leased assets, and (d) unsecured indebtedness that (i) is expressly subordinate to the Note pursuant to a written subordination agreement with the Holder that is acceptable to the Holder in its sole and absolute discretion and (ii) matures at a date later than the Maturity Date. 2 “Permitted Lien” means the individual and collective reference to the following: (a) Liens for taxes, assessments and other governmental charges or levies not yet due or Liens for taxes, assessments and other governmental charges or levies being contested in good faith and by appropriate proceedings for which adequate reserves (in the good faith judgment of the management of the Company) have been established in accordance with GAAP; (b) Liens imposed by law which were incurred in the ordinary course of the Company’s business, such as carriers’, warehousemen’s and mechanics’ Liens, statutory landlords’ Liens, and other similar Liens arising in the ordinary course of the Company’s business, and which (x) do not individually or in the aggregate materially detract from the value of such property or assets or materially impair the use thereof in the operation of the business of the Company and its consolidated Subsidiaries or (y) are being contested in good faith by appropriate proceedings, which proceedings have the effect of preventing for the foreseeable future the forfeiture or sale of the property or asset subject to such Lien; (c) Liens incurred in connection with Permitted Indebtedness under clauses (a) and (c) thereunder, provided that such Liens are not secured by assets of the Company or its Subsidiaries other than the assets so acquired or leased. “Purchase Agreement” means the Securities Purchase Agreement, dated on or about the date hereof, among the Company and the original Holder hereof, as amended, modified or supplemented from time to time in accordance with its terms. Section 2.Interest; Late Fees. a)Interest Rate.Interest on the principal amount of this Note (other than Default Interest and Late Fees, as provided in Section 2(b) below, and the Mandatory Default Amount, as described in Section 6(b) below and the definition thereof) shall be fully earned on the Original Issue Date and shall be equal to (i) 7% per annum of the Subscription Amount for the five (5) month period immediately following the Original Issue Date hereof plus (ii) (x)15% of such Subscription Amount and (y) 15% of such 7% interest (as set forth in clause (i) above).All such interest shall be capitalized on the Original Issue Date by being added to the Subscription Amount such that the face amount of the Note shall be equal to $591,770.83. b)Default Interest.All overdue accrued and unpaid amounts to be paid hereunder shall entail a late fee at an interest rate equal to the lesser of 20% per annum or the maximum rate permitted by applicable law (“Late Fees”) which shall accrue daily from the date such amount is due hereunder through and including the date of actual payment in full. c)Calculations.All interest calculations shall be on the basis of a 360-day year with 30-day months. 3 Section 3.Registration of Transfers and Exchanges. a)Different Denominations. This Note is exchangeable for an equal aggregate principal amount of Notes of different authorized denominations, as requested by the Holder surrendering the same.No service charge will be payable for such exchange. b)Investment Representations.This Note has been issued subject to certain investment representations of the Company and the original Holder set forth in the Purchase Agreement and may be transferred or exchanged only (i) in compliance with applicable federal and state securities laws and regulations, and (ii) in compliance with the Purchase Agreement (including without limitation Section 4.1 thereof and the requirements set forth therein that such subsequent Holder make certain additional representations to the Company). Section 4.No Prepayment.The Company may not prepay this Note in whole or in part without the prior written consent of the Holder. Section 5.Negative Covenants. As long as any portion of this Note remains outstanding, unless the Holder shall have otherwise given prior written consent, the Company shall not, and shall not permit any of its subsidiaries (whether or not a Subsidiary on the Original Issue Date) to, directly or indirectly: a)other than Permitted Indebtedness, enter into, create, incur, assume, guarantee or suffer to exist any Indebtedness of any kind, including but not limited to, a guarantee, on or with respect to any of its property or assets now owned or hereafter acquired or any interest therein or any income or profits therefrom; b)other than Permitted Liens, enter into, create, incur, assume or suffer to exist any Liens of any kind, on or with respect to any of its property or assets now owned or hereafter acquired or any interest therein or any income or profits therefrom; c)amend its charter documents, including without limitation its certificate or articles of incorporation and bylaws, in any manner that materially and adversely affects any rights of the Holder; d)repay, repurchase or offer to repay, repurchase or otherwise acquire more than a de minimis number of shares of its common stock or any other securities; e)repay, repurchase or offer to repay, repurchase or otherwise acquire any Indebtedness (except for the Note in accordance with the terms of the Note), other than regularly scheduled principal and interest payments as such terms are in effect as of the Closing Date; 4 f)repay, repurchase or offer to repay, repurchase or otherwise acquire any Indebtedness to any current or former employees, officers or directors of the Company or its Subsidiaries or such current or former employees’, officers’ or directors’ affiliates, including without limitation any loans from or management fees payable to Robert Noble, Karen Morgan, Bill Adelson, Pam Stevens or their affiliates; g)pay cash dividends or distributions on any equity securities of the Company; h)enter into any transaction with any affiliate of the Company or any Subsidiary, unless such transaction is made on an arm’s-length basis and expressly approved by a majority of the disinterested directors of the Company (even if less than a quorum otherwise required for board approval); or i)enter into any agreement with respect to any of the foregoing. Section 6.Events of
